DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1, including by the decoding processor, determining identified data elements whose calculated confidence levels are below a threshold confidence level; by the decoding processor, determining if a percentage of identified data elements whose calculated confidence levels are below the threshold confidence level exceeds a level; and when it is determined that the percentage exceed the level: receiving feedback as to whether the identified data elements are on the main web page or are displayed on a different web page; and determining which of the identified data elements to display based on the received feedback. Other independent claim 14 recites similar features. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Relevant Cited Prior Art
Aoki (US 2011/0035657 A1) teaches determining main elements of a web page (par. [0054], [0057]). However, Aoki fails to teach the above-mentioned features as in the claimed invention.  
Lin et al. (US 2010/0094860 A1) teaches assigning a confidence level to each element of a web page (par. [0037-0039]). However, Lin fails to teach the above-mentioned features as in the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/OLEG SURVILLO/Primary Examiner, Art Unit 2442